Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 1 calling for a testing apparatus comprising: determining actual contact coordinates of the first coordinates obtaining unit by using the first coordinates obtaining unit in response to the alignment stage being positioned by using the command including the calculated contact coordinates, the actual contact coordinates being in the target coordinate system, calculating reference contact coordinates based on the determined reference coordinates, the reference contact coordinates being coordinates of the first coordinates obtaining unit as would be observed when the alignment stage is assumed to be situated at the calculated contact coordinates to allow the wafer to come in contact with the probe, and the reference contact coordinates being in the target coordinate system, and causing the wafer to contact the probe by correcting a position of the alignment stage based on a positional difference between the determined actual contact coordinates and the calculated reference contact coordinates, as further defined. Dependent claims 2-5 are also allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 6 calling for method of controlling a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 19, 2022